DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final-Office Action is in response to the Applicant’s response filed on 10/06/2021 for application 15/823,703.
Status of Claims:
Claims 1-2, 4-9, 11-16, and 18-20 are pending in this Office Action.
Claims 1, 8, and 15 are amended.
Claims 3, 10, and 17 are canceled.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruel et al. (PGPUB Number 20130317808) “Kruel”, in view of Ku et al. (PGPUB Number 20160307249) “Ku”, LuVogt et al. (PGPUB Number 20130290339) “LuVogt” and Press (PGPUB 20140372399) “Press”.
Regarding claim 8, Kruel teaches a computer system for responding to a social media query with a response generated from a site-level corpus, the computer system comprising: one or more processors (Fig 4, element 414), one or more computer-readable memories ([0059]), one or more computer-readable tangible storage media ([0059]), and program instructions stored on at least one of the one or more tangible storage media for execution (Abstract line 12-14) by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: translating the captured question into a natural language query transmitted to a social media stream associated with an enterprise using natural language processing ([0033] line 7-11, the system employs natural language processing (NLP) and other processing tools to determine if users are asking questions that a publisher's content can address and/or directly answer. Thus, the question is translated into a natural language query for the enterprise (publisher) to analyze); transmitting the query to a site-level search engine associated with the enterprise([0063] line 1-9, search-engine is an information retrieval tool and by matching a query to a resource is also an information retrieval tool that would generate a response. This step uses classification and scoring algorithms to narrow down the results. [0100] line 4-10, the query is accepted and goes through further processing to generate an appropriate response. The query is analyzed with NLP Analysis, Object Extraction and is then matching is performed to create a response); identifying an appropriate response to the transmitted query within a site-level corpus associated with the enterprise ([0061]: key words are specified and the related keywords are recognized by the content provider's business or goals. For example, a food/cooking publisher may identify keywords such as recipes, wine and BBQ. A consumer review company may search for consumer electronics and use keywords such as cell phone, TV and flat screen. [0064]: a response is generated and the response includes the resource (or payload) as well as a personalized message. The message may be customized for the user.), wherein the appropriate response is a first response returned with similar semantic intent ([0099]); generating a best-fit, natural language response to the captured query ([0081]: the system contains an NLP API that determines which payload is suited for the event. A payload may be a combination of response text and URL to the content that best answers the question…[0099]: The system enhances response generation by implementing a Natural Language Generation (NLG) API to create natural language responses that are directly related to the user) using natural language processing techniques([0099] line 8-14, the generated response or payload is enhanced by Natural Language Generation which generate natural language responses that fits the event text and the personality of the user. The Natural Language Generation API would be qualified as a natural language processing technique), sentiment analysis([0099] & [0106]: sentiment analysis is applied and response is ranked according to how its sentiment relates to the original posting), semantic intent([0061-0062] & [0099]: keywords are identified and used to collect user generated content; the system creates natural language responses that are directly related to the event text and the personality and behavior of the social media user), tone analysis([0099] line 25-36, manner and sentiment of the text written by the user is analyzed to generate appropriate response that answers the users question in a contextual manner), and personalized information([0099] line 20-25, emails, voicemails and other user originated content from other sources are used to analyzed to generate responses. User’s likes, dislikes, interests, taste in music, involvement in organizations and charity work may also provide insight into the user's personality); and transmitting the generated best-fit, natural language  response to the social media stream([0070] line 1-10, in this step, a response is published or transmitted back to the user. Posting it back to the social media stream or a social networking website will allow the user to read the generated responses).
Kruel does not explicitly teach transmitting the metadata associated with the captured question to a site-level search engine associated with the enterprise, wherein the metadata comprises a user location, a current date, and current time; and capturing a question posted to a social media profile; determining the query contains incorrect information related to the enterprise based on the query and the metadata; identifying an appropriate response to the transmitted query that provides a correction to the incorrect information.
However:
([0151]: the messaging manager of the system manages electronic messages related to the product, without any further input from the product seller. For example, in response to receiving an electronic message related to a social media post featuring a product that has already been sold, the messaging manager automatically replies to the received electronic message…[0068]:The buyer adds an electronic message (e.g., a question about the price of the product advertised in the seller's social media post, etc.)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kruel to incorporate the teachings of Ku to accept user’s input as a question so the seller (profile) can configure automatic replies to the questions, as recognized by Ku ([0151]).
LuVogt teaches transmitting the metadata associated with the captured question to a site-level search engine associated with the enterprise, wherein the metadata comprises a user location, a current date, and current time ([0123]: Additionally, metadata related to current user context such as date/time/user location obtained for example, via GPS (Global Positioning System) coordinates cellular, triangulation/positioning or IP (Internet Protocol) address can also be employed to determine relevance of the content item D to the current user context. If the received content item D is determined to be relevant, it is added to one of the unseen item lists 954. Thus, the system of LuVogt incorporates metadata that are related to the user to determine relevant contents for the user which is equivalent to the system of the application). It would have been prima facie obvious to one of ([0123]).
Press teaches determining the query contains incorrect information related to the enterprise based on the query and the metadata ([0049]: With reference to FIG. 3A, a schematic diagram is illustrated showing an exemplary screen display 300A having a misspelled search query "GAMESS" 310A entered into the search input field 312A.  Thus, the system recognizes that there is an incorrect information to in the query); identifying an appropriate response to the transmitted query that provides a correction to the incorrect information ([0049]: The misspelled search query is automatically replaced with its most likely spell-corrected version without any indication to the user, in accordance with an embodiment of the present invention. For instance, the user associated with the entered search query has a very low input-precision score, so the assumption is that the search query is incorrectly spelled as such the search query is automatically executed without interface options. The resolved search query "GAMES" is identified at least in part on the accuracy profile of the user. The display 300 includes algorithmic search results 314A for "GAMES". By referring to fig. 3A, the results are based on the corrected input and directed to links or enterprises that have relation with the query). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kruel and Ku and LuVogt to incorporate the teachings of Press to incorporate corrections in incorrect .
Regarding claim 1, the processor-implemented method for responding to a social media query with a response generated from a site-level corpus is performed by all the limitations of the computer system disclosed in claim 8. Please refer to paragraph regarding claim 8 shown above. 
Regarding claim 15, the computer program disclosed is performed by all the limitations of the computer system disclosed in claim 8. Please refer to paragraph regarding claim 8 shown above. 
Regarding claim 9, Kruel teaches the computer system of claim 8, wherein identifying the appropriate response is further based on natural language processing ([0081] line 1-9, during the step of identifying a response, the Natural Language Processing (NLP) Application Programming Interface (API) is used to determine a response or payload that is appropriate for the query or event) and semantic intent (Fig.2 & [0061-0062]: keywords are identified and used to collect user generated content to identify appropriate response).
Regarding claim 2, this part of the disclosed method is performed by all the limitations of the computer system disclosed in claim 9. Please refer to paragraph regarding claim 9 shown above.
Regarding claim 16, this part of the claimed computer program product is performed by all the limitations of the computer system disclosed in claim 9. Please refer to paragraph regarding claim 9 shown above.
Regarding claim 11, Kruel teaches the computer system of claim 8, wherein further comprising: presenting the generated social media response to a user for approval prior to transmitting the generated social media response to the social media stream ([0056] line 7-11).
Regarding claim 4, this part of the disclosed method is performed by all the limitations of the computer system disclosed in claim 11. Please refer to paragraph regarding claim 11 shown above.
Regarding claim 18, this part of the claimed computer program product is performed by all the limitations of the computer system disclosed in claim 11. Please refer to paragraph regarding claim 11 shown above.
Regarding claim 13, Kruel teaches the computer system of claim 8, wherein, the captured query is a message ([0043] line 3-5) sent to an enterprise ([0046] line 5-11, a query would reach an enterprise by matching the query’s keywords with the keywords of the enterprise) on a social media network ([0030] line 1-4) .
Regarding claim 6, this part of the disclosed method is performed by all the limitations of the computer system disclosed in claim 13. Please refer to paragraph regarding claim 13 shown above.
Regarding claim 20, this part of the claimed computer program product is performed by all the limitations of the computer system disclosed in claim 13. Please refer to paragraph regarding claim 13 shown above.
Regarding claim 14, Kruel teaches the computer system of claim 8, wherein generating the social media response further comprises utilizing one or more additional cognitive factors selected from a group consisting of sentiment analysis, semantic ([0099]: implementation of a Natural Language Generation (NLG) API is done during response generating process to generate responses that are related to the users by their texts, personality and behavior. Generating responses based on personality and behavior is generating responses utilizing a plurality of personalized information).
Regarding claim 7, this part of the disclosed method is performed by all the limitations of the computer system disclosed in claim 14. Please refer to paragraph regarding claim 14 shown above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kruel et al. (PGPUB Number 20130317808) “Kruel”, in view of Ku et al. (PGPUB Number 201603007249) “Ku”, LuVogt et al. (PGPUB Number 20130290339) “LuVogt”, Press (PGPUB 20140372399) “Press”, and Magliozzi et al. (PGPUB Number 20180131645) “Magliozzi”.
Regarding claim 12, Kruel and Ku teaches the limitations of claim 11 as shown above. In addition, Kruel further teaches calculating a confidence score for the generated social media response ([0054] line 1-2).
Kruel in view of Ku and LuVogt does not teach calculating a confidence score for the generated social media response using one or more natural language processing techniques and transmitting the generated social media response to the social media stream, without user approval of the generated social media END820170072US0121 of 25response, is based on the calculated confidence score satisfying a confidence threshold value, and wherein 
However, Magliozzi teaches calculating a confidence score for the generated response using one or more natural language processing techniques ([0107] line 1-2, the generated confidence score is based on the responses created by the NLP server) wherein transmitting a generated response, without user approval of the generated response, is based on the calculated confidence score satisfying a confidence threshold value, and wherein presenting the generated response for approval prior to transmitting the generated response is further based on the calculated confidence score not satisfying a threshold ([0005] line 7-19). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kruel in view of Ku and LuVogt and Press to incorporate the teachings of Magliozzi to determine the confidence of the response and compare it with a predetermined threshold to ensure the accuracy of the content before sending out the response. Also, a correct or appropriate match can help the administrator to improve their matching process by having the correct answer back to the NLP server ([0182] line 7-11)
 	Regarding claim 5, this part of the disclosed method is performed by all the limitations of the computer system disclosed in claim 12. Please refer to paragraph regarding claim 12 shown above.
Regarding claim 19, this part of the claimed computer program product is performed by all the limitations of the computer system disclosed in claim 12. Please refer to paragraph regarding claim 12 shown above.




















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153